Exhibit 99(a)(1) CERTIFICATE OF FORMATION OF CPG JP MORGAN ALTERNATIVE STRATEGIES FUND, LLC Under Section 18-201 of the Delaware Limited Liability Company Act FIRST:The name of the limited liability company is CPG JP Morgan Alternative Strategies Fund, LLC. SECOND:The address of its registered office in the State of Delaware is 615 South DuPont Highway in the City of Dover, 19901.The name of its registered agent at such address is National Corporate Research, Ltd. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation on this 28th day of July, 2010. By: /s/ Mitchell A. Tanzman Name:Mitchell A. Tanzman Title:Authorized Person
